Exhibit 10.3

 

DUTY OF LOYALTY AGREEMENT

 

THIS DUTY OF LOYALTY AGREEMENT (this “Agreement”) is entered into on January 21,
2011, and is effective as of the Effective Date (as defined below), between
Herbst Gaming, LLC, a Nevada limited liability company (the “Company”), and
Chris Krabiel, an individual (the “Executive”).

 

Recitals

 

A.            The Company and its Affiliates are engaged in a highly competitive
business involving the ownership and operation of casinos and slot route
operations. Their success depends on their goodwill and sound reputation in the
marketplace.

 

B.            The Executive’s employment by Company creates a relationship of
confidence and trust between the Executive and the Company. The purpose of the
restrictions contained in this Agreement is to protect the goodwill, sound
reputation and other legitimate business interests of the Company and its
Affiliates.

 

C.            The Company would not have entered into the Executive Severance
Agreement (as defined below) in the absence of such restrictions.

 

1.             Definitions.

 

(a)           “Affiliate” means the Company and any person, limited liability
company or other entity directly or indirectly under the common control of, or
controlling, the Company. For the purposes of this definition, “control” when
used with respect to any person, corporation or other entity means the power to
direct the management and policies of such person or entity, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

(b)           “Confidential Information” means any and all non-public, secret or
proprietary information and trade secrets, in whatever form, including, without
limitation, information that is written, electronically stored, orally
transmitted, or memorized, that is, in the Company’s opinion, of commercial
value to the Company and that is created, discovered, developed, or otherwise
becomes known to the Company, or in which property rights are held, assigned to,
or otherwise acquired by or conveyed to the Company, including, without
limitation, any idea, knowledge, know-how, process, system, method, technique,
research and development, technology, software, technical information, trade
secret, trademark, copyrighted material, reports, records, documentation, data,
customer or supplier lists, pricing lists, tax or financial information, and
business or marketing plans, strategies, or forecasts. Confidential Information
does not include information that is or becomes generally known within the
gaming and slot route industry through no act or omission by the Executive or
any other person that owes a duty of confidentiality to the Company; provided,
however, that the compilation, manipulation or other exploitation of generally
known information may constitute Confidential Information.

 

1

--------------------------------------------------------------------------------


 

(c)           “Effective Date” means the date ascribed to it in the Executive
Severance Agreement.

 

(d)           “Executive Severance Agreement” means that certain agreement
between the Company and the Executive, dated January 21, 2011.

 

(e)           “Intellectual Property” means all tangible and intangible
information, materials and intellectual property, including, without limitation,
ideas, concepts, designs, products, methods, computer programs and models
(whether in source code or object code), financial models, valuation models,
software manuals, compositions, prototypes, reports, inventions, drawings and/or
specifications developed, conceived, created or prepared by the Executive in the
course of his employment with the Company, which may pertain to the business,
products, or processes of the Company, regardless of whether developed,
conceived, created or prepared by the Executive (i) at the request or suggestion
of the Company or otherwise, (ii) alone or in conjunction with others or by
others under the Executive’s supervision, and/or (iii) during regular hours of
work or otherwise, and regardless of whether or not patentable or copyrightable,
and all related papers, drawings, models, data and documents.

 

(f)            “Restricted Area” shall mean any area within a one hundred fifty
(150) mile radius of any location in which the Company or any of its Affiliates
are directly or indirectly engaged in the development, ownership, operation or
management of casinos or slot route operations or are actively pursuing any such
activities; provided, however, that the Restricted Area shall exclude the
following:

 

(i)            the Las Vegas Strip (which is defined as that area bounded by
Koval Lane and straight extensions thereof on the East, Charleston Boulevard on
the North, I-15 on the West, and Sunset Road on the South), and

 

(ii)           Downtown Las Vegas (which is defined as that area bounded by
Eastern Avenue and straight extensions thereof on the East, I-515 (U.S. Highway
93/95) on the North, I-15 on the West, and Charleston Boulevard on the South).

 

(g)           “Restricted Period” means the period of the Executive’s employment
with the Company, plus any period during which the Executive is receiving the
Severance Package under Section 4 of the Executive Severance Agreement or, if
the Executive’s employment ceases for any reason that does not entitle him to
the Severance Package, a period of time equal to the balance of the Term (as
defined in the Letter Agreement).

 

2.             The Executive Severance Agreement. Simultaneous with the
execution of this Agreement, and as a condition of the Executive’s willingness
to agree to the restrictions described herein, the Company and the Executive are
executing an Executive Severance Agreement that provides protections to the
Executive.

 

2

--------------------------------------------------------------------------------


 

3.             Confidential Information and Other Company Property. The
Executive shall not, during the course of his employment with the Company or
anytime thereafter, without prior written consent of the Company, divulge,
publish or otherwise disclose to any other person or entity any Confidential
Information regarding the Company, except in the course of carrying out the
Executive’s responsibilities on behalf of the Company (e.g., providing
information to the Company’s attorneys, accountants, bankers, etc.) or if
required to do so pursuant to the order of a court of competent jurisdiction or
a summons, subpoena or order of any governmental or administrative agency or
legislative body (including any committee thereof). The Executive agrees that
upon termination of his employment for any reason, or at such earlier time as
the Company may request, the Executive shall forthwith return to the Company all
documents and other property in his possession belonging to the Company or any
of its Affiliates.

 

4.             Intellectual Property. All Intellectual Property which the
Executive makes, conceives, reduces to practice or develops during his
employment (in whole or in part, either alone or jointly with others) shall be
deemed “work made for hire” under all applicable laws, which means that it shall
be the sole property of the Company. If for any reason any Intellectual Property
is not considered “work made for hire,” the Executive hereby assigns, conveys
and transfers to the Company his entire right, title and interest worldwide in
and to the Intellectual Property, including all contract and licensing rights
and all claims with respect thereto.

 

5.             Non-Interference with Business Relationships. During the
Restricted Period, the Executive will not directly or indirectly, as a director,
officer, employee, manager, consultant, independent contractor, advisor or
otherwise, individually or in concert with others:

 

(a)           make any statements or perform any acts intended to interfere
with, reasonably likely to interfere with or having the effect of interfering
with (i) any interest of the Company or any of its Affiliates in their
relationships and dealings with existing or potential customers or clients, and
(ii) any other business interests, prospects or opportunities the Company or any
of its subsidiaries may have;

 

(b)           make any statements or do any acts intended to cause, reasonably
likely to cause or having the effect of causing, any customers or clients of the
Company or any of its Affiliates to make use of the services of any business in
which the Executive has or expects to acquire any interest, is or expects to
become an employee, officer or director, or has received or expects to receive
any remuneration, if such statements or acts would result or would likely result
in such customers or clients ceasing to do business, or reducing their business,
with the Company or any Affiliates;

 

(c)           engage in competition with, own any interest in, perform any
services for, participate in or be connected with any business or organization
which engages in competition with the Company or any of its Affiliates in the
Restricted Area; provided, however, that the provisions of this
Section 5(c) shall (i) only apply during any period in which the Executive is
receiving payments constituting the Severance Package, and (ii) not prohibit the
Executive’s ownership of not more than five percent (5%) of the total shares of
all classes of stock outstanding of any publicly held company;

 

3

--------------------------------------------------------------------------------


 

(d)           solicit any business from, or engage in any business with, any
customers or clients of the Company or any Affiliates with whom the Executive
had contact during, or of which the Executive had knowledge solely as a result
of, his employment with the Company; or

 

(e)           request, induce, encourage or advise any customer or client of the
Company with whom the Executive had contact during the course of his employment
to withdraw, curtail or cancel its business with the Company or any Affiliates.

 

6.             Non-Solicitation. During the Restricted Period, except with the
prior written consent of the Board of Directors of the Company, the Executive
shall not, directly or indirectly, as a director, officer, employee, manager,
consultant, independent contractor, advisor or otherwise, individually or in
concert with others, engage in any of the following:

 

(a)           engage, employ, solicit for employment, or advise or recommend to
any other person that they engage, employ or solicit for employment, or carry on
any business with, any employee of the Company or any of its Affiliates;

 

(b)           retain or attempt to retain the services of any independent
contractor of the Company or any of its Affiliate if doing so would materially
diminish the services being provided to the Company and/or an Affiliate;

 

(c)           solicit or encourage any employee of the Company or any of its
Affiliates to leave the employ of the Company or an Affiliate, to do any act
that is disloyal to the Company or any of its Affiliates, is inconsistent with
the interests of the Company or any of its Affiliates or violates any provision
of this Agreement or any agreement such employee has with the Company or any
Affiliate, or to do any of the foregoing with respect to any independent
contractors of the Company or any Affiliate.

 

For purposes of the foregoing, an “employee of the Company or any of its
Affiliates” and an “independent contractor of the Company or any of its
Affiliate” shall include any person who was an employee or independent
contractor of or for the Company or any Affiliate at any time (i) within six
(6) months prior to the prohibited conduct, or (ii) during the six (6) month
period prior to the cessation of the Executive’s employment.

 

7.             Non-Disparagement. During the course of his employment and
thereafter, the Executive shall not, directly or indirectly, individually or in
concert with others, engage in any conduct or make any statement that has, or is
likely to have, the effect of undermining or disparaging the Company or any
Affiliate, or their goodwill, products or business opportunities, or that has or
is likely to have the effect of undermining or disparaging the reputation of any
officer, director, agent, representative or employee, past or present, of the
Company or any Affiliate.

 

8.             Remedies.

 

(a)           The Executive acknowledges and agrees that immediate and
irreparable harm, for which damages would be an inadequate remedy, would occur
in the event any of the provisions of this Agreement were violated. Accordingly,
the Executive

 

4

--------------------------------------------------------------------------------


 

agrees that the Company shall be entitled to an injunction to prevent breach of
any such provisions and to enforce specifically the terms and provisions thereof
without the necessity of proving actual damages or securing or posting any bond
or providing prior notice, in addition to any other remedy to which it may be
entitled at law or equity.

 

(b)           Nothing in this Agreement is intended to waive or diminish any
rights the Company may have at law or in equity at any time to protect and
defend its legitimate property interests (including its business relationships
with third parties), the foregoing provisions being intended to be in addition
to and not in derogation or limitation of any other rights the Company may have
at law or equity.

 

(c)           Each party hereby irrevocably consents to the exclusive
jurisdiction and venue of the state courts of Clark County, Nevada, and the
United States district courts with jurisdiction in Nevada with respect to any
matter arising out of or relating to this Agreement.

 

9.             Reasonableness of Restrictions.  The Executive represents that
his experience, capabilities and circumstances are such that the restrictions
contained herein will not prevent him from earning a livelihood. The Executive
further agrees that the limitations set forth in this Agreement are reasonable
in duration, geographic area (which, for purposes of this Agreement shall mean
the Restricted Area) and scope and are properly required for the adequate
protection of the Company’s business.

 

10.           Miscellaneous.

 

(a)           Notices. Any notice given to either party shall be in writing and
shall be deemed to have been given when delivered personally or sent by a
nationally recognized overnight carrier, duly addressed to the party concerned
at the address indicated below the signature lines of this Agreement or to such
address as a party may subsequently give notice.

 

(b)           Entire Agreement. This Agreement contains the entire agreement
between the parties and supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
parties relating to the subject matter set forth herein. The parties acknowledge
and agree that any prior agreements between the Company or any Affiliate, on the
one hand, and the Executive, on the other hand, have been terminated as of the
date immediately prior to the Effective Date (or such earlier date as provided
in such agreements), and have been superseded by this Agreement, the Executive
Severance Agreement, and the Letter Agreement to which both this Agreement and
the Executive Severance Agreement are attached.

 

(c)           Amendment or Waiver. This Agreement cannot be changed, modified or
amended without the consent in writing of both parties. No waiver by either
party at any time of any breach by the other party of any condition or provision
of this

 

5

--------------------------------------------------------------------------------


 

Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or at any prior or subsequent time. Any waiver must be in
writing and signed by the Executive or an authorized officer of the Company, as
the case may be.

 

(d)           Severability. The provisions of this Agreement shall be construed
as a series of separate covenants, one for each city, county and state in the
Restricted Area. The provisions of this Agreement shall be severable, and the
invalidity, illegality or unenforceability of any provision of this Agreement
shall not affect, impair or render unenforceable this Agreement or any other
provision hereof, all of which shall remain in full force and effect. If any
provision of this Agreement is adjudicated by a court of competent jurisdiction
to be invalid, illegal or otherwise unenforceable, but such provision may be
made valid, legal and enforceable by a limitation or reduction of its scope, the
parties agree to abide by such limitation or reduction as may be necessary so
that said provision shall be enforceable to the fullest extent permitted by law.

 

(e)           Survival. The respective rights and obligations of the parties
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

 

(f)            Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Nevada, disregarding any conflict of law
principles that would otherwise provide for the application of the substantive
law of another jurisdiction. Both parties waive the right to a trial by jury,
except as such waiver is prohibited by the laws applicable to the specific
action or proceeding.

 

(g)           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

 

(h)           Acknowledgment. The Executive acknowledges that he has been given
a reasonable period of time to review this Agreement before signing it and has
had an opportunity to secure counsel of his own choosing. By executing this
Agreement, the Executive certifies that he has fully read and completely
understands the terms, nature and effect of this Agreement. The Executive
further acknowledges that he is executing this Agreement freely, knowingly and
voluntarily and that the Executive’s execution of this Agreement is not the
result of any fraud, duress, mistake, or undue influence whatsoever. In
executing this Agreement, the Executive has not relied on any inducements,
promises, or representations by the Company other than as stated in this
Agreement.

 

[Signatures on following page.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.

 

THE “COMPANY”

 

THE “EXECUTIVE”

Herbst Gaming, LLC

 

 

 

 

 

 

 

 

By:

/s/ David D. Ross

 

/s/ Chris Krabiel

 

David D. Ross

 

Chris Krabiel

 

 

 

 

Its:

Chief Executive Officer

 

 

 

3440 West Russell Road

Las Vegas, Nevada 89118

 

7

--------------------------------------------------------------------------------